       Case 2:14-cv-01277-MCE-EFB Document 64 Filed 09/15/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   Scott Johnson,                                 ) Case No.: 2:14‐cv‐01277‐MCE‐EFB
                                                    )
12                 Plaintiff,                       ) [PROPOSED] ORDER ON REQUEST TO
                                                    ) VACATE DEBTOR EXAMINATION
13                  v.                              )
                                                    )
14   Ace Brunk,                                     ) Date:          9/16/20
                                                    ) Time:          9:30 AM
15                 Defendants.                      ) Courtroom: 8
                                                    )
16                                                  )
                                                    )
17
18                                               ORDER
19          Having read the foregoing request, and good cause appearing, it is hereby ORDERED
20   that the Debtor Examination RE: Enforcement of Judgment of Ace Brunk Scheduled for
21   9/16/20 at 9:30 am in Courtroom 8, 501 I Street, Sacramento, CA 95814, is vacated.
22
23   IT IS SO ORDERED.
24   Dated: September 15, 2020.
25                                                    _______________________________
                                                      Hon. Edmund F Brennan
26                                                    US MAGISTRATE JUDGE
27
28


     (Proposed) Order on request to continue Debtor Exam
